Citation Nr: 0618488	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  03-35 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
fibromyalgia, and if so, whether service connection is 
warranted.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Ward, Counsel


INTRODUCTION

The veteran had active service from March 1978 to December 
1995. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In an unappealed April 1998 rating decision, the RO denied 
service connection for fibromyalgia as due to undiagnosed 
illness from the veteran's service in the Persian Gulf. The 
United States Court of Appeals for Veterans Claims (Court) 
has made it clear that even if an RO makes an initial 
determination, the Board has a legal duty under 38 U.S.C.A. 
§§ 5108 and 7104(b), to review the RO's preliminary decision 
in that regard.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

In a May 2006 brief, and December 2003 and other statements, 
the veteran asserted service connection for fibromyalgia as 
secondary to the service-connected chronic fatigue syndrome, 
and to depression. The reopened claim of entitlement to 
service connection, to include on a secondary basis, is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  In an April 1998 unappealed determination, the RO denied 
the appellant's claim of entitlement to service connection 
for fibromyalgia (claimed as muscle pain due to undiagnosed 
illness), on the basis that the disability was determined to 
have a clinical diagnosis of fibromyalgia due to depression. 
The veteran was notified of that determination, and did not 
appeal.  This is the last final decision on any basis.

2.  The veteran filed to reopen a claim of entitlement to 
service connection for fibromyalgia in 2002.  Service 
connection for depression has been granted.

3.  The evidence received since the April 1998 rating 
determination includes evidence that is not cumulative or 
redundant of the evidence previously of record and raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The April 1998 unappealed RO rating action is final.  New and 
material evidence has been received to reopen the previously 
denied claim seeking service connection for fibromyalgia.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the some regulations implementing it are 
applicable to the veteran's claim to reopen.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f). The 
amended definition of new and material evidence, codified at 
38 C.F.R. § 3.156(a) applies to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  66 Fed. 
Reg. 45,620, 45,629.  It applies to the appellant's claim to 
reopen, which was received after that date.

The Board has determined that the evidence currently of 
record is sufficient to substantiate the appellant's claim to 
reopen.  Therefore, no further development to this extent, 
with respect to this matter, is required under the VCAA or 
the implementing regulations, or recent court precedent.

II.  New and Material Evidence 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002). The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

Since the veteran's claim was received after August 29, 2001, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is applicable to the claim. New 
evidence means existing evidence not previously submitted to 
agency decisionmakers. Material evidence means evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence previously 
of record, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Evidence associated with the record at the time of the April 
1998 denial included the service medical records, December 
1996 VA examination showing complaints of aches and pains in 
service after an insect bite in November 1992, a March 1998 
'arthritis clinic' VA examination reflecting diagnoses of 
history of chronic fatigue with aches and pains in different 
areas with positive points of tenderness in multiple areas 
consistent with fibromyalgia syndrome; history of 
hypothyroidism on Synthroid; and depression. It was noted 
that neurology and infectious disease examinations were 
pending. In an April 1998 rating decision, the RO denied 
entitlement to service connection for fibromyalgia, chronic 
fatigue syndrome (CFS), and depression. 

Evidence associated with the file since the April 1998 rating 
action includes a November 1998 rating action granting 
service connection for CFS and depression; , a private 
Disability Summary from an infectious diseases specialist, 
received at the RO in May 1998, which confirms incurrence of 
CFS in service following a flu like sickness. The physician 
opined that examination of the veteran showed findings 
consistent with CFS and fibromyalgia; October 2002 VA 
psychiatric and fibromyalgia examinations; various VA 
outpatient treatment notes and private treatment notes 
reflecting continuing treatment for various conditions 
including CFS and fibromyalgia; as well as statements from 
the veteran in support of his claim.

Specifically, the Board notes an opinion in the previously 
considered February 1998 VA examination that fibromyalgia was 
secondary to depression. Although there is no indication that 
the examiner reviewed the claims file prior to this decision, 
service connection was subsequently granted for depression in 
November 1998, rendering this prior opinion relevant to the 
claim. Further, October 2002 fibromyalgia VA examination 
confirmed a diagnosis of fibromyalgia, and an October 2002 
psychiatric examination suggested that depression and anxious 
symptoms were secondary to the service-connected CFS. Thus, 
the Board finds that the newly received evidence is not 
cumulative or redundant of evidence previously considered, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim. Accordingly, it is new and 
material, and reopening of the claim is in order.
ORDER

New and material evidence having been received, reopening of 
the claim seeking service connection for fibromyalgia is 
granted to this extent only.

REMAND

Initially, the Board notes that pertinent to the reopened 
claim for service connection for fibromyalgia, the appellant 
has asserted service connection for fibromyalgia as secondary 
to the service-connected CFS and depression. Service 
connection on this basis has not yet been adjudicated by the 
RO, nor has the veteran been provided pertinent notifications 
under the Veterans Claims Assistance Act of 2000 (VCAA) and 
the implementing regulations, and recent court precedent.

In a May 2006 appellant's brief, the veteran asserted service 
connection for fibromyalgia as secondary to CFS, and also 
reported treatment for fibromyalgia at Quincy VA hospital, 
and at Boston VAMC in 2005. These records may be pertinent to 
the claim, are not in the claims folder, and should be 
obtained.

Review of the record generally reflects a constellation of 
symptoms describing the veteran's CFS and fibromyalgia 
disabilities. In a March 1998 VA examination, the examiner 
noted a diagnosis of a history of chronic fatigue with aches 
and pains in different areas with positive points of 
tenderness in multiple areas consistent with fibromyalgia 
syndrome. In a private 1998 Disability Summary report, as 
well as in statements by the veteran, fibromyalgia and CFS 
are utilized interchangeably in referring to the veteran's 
condition. (See e.g., August 2002 statement from veteran). 
Further, although a February 1998 VA examination noted 
fibromyalgia as secondary to depression, more recent October 
2002 VA examination proposed the reverse opinion, and the 
veteran has also claimed service connection for fibromyalgia 
as secondary to CFS. Given the above, the veteran should be 
afforded a VA examination with opinion, to clarify the nature 
and etiology of fibromyalgia, to include opinion on the 
secondary bases as asserted. The examiner should provide 
adequate rationale for all determinations. Further, as the 
veteran has reported receipt of social security benefits due 
to his disability, the underlying medical records should also 
be obtained. The SSA decision is not controlling for VA 
determinations, but is certainly "pertinent" to the claim. 
Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Appellant should be provided with all 
pertinent notice provisions and 
assistance in developing the claim since 
the claim is reopened.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should attempt to obtain any 
VA and non-VA records, not already of 
record, pertaining to treatment or 
evaluation of fibromyalgia from October 
2002 to the present, to include all 
examination reports and treatment records 
from Quincy VA hospital, and from Boston 
VAMC, and from Drs. Kanter and/or Libbey, 
as identified.  Appellant should be 
requested to identify and assist in 
obtaining the records as needed.

3.  The veteran is in receipt of social 
security administration (SSA) disability 
benefits, and all medical records 
underlying the SSA award of benefits 
should also be obtained. 

4.  The claims folders must be made 
available to a VA examiner with 
appropriate expertise for review, and the 
examiner must note such review in the 
report.  All prior examinations, test 
results, and opinions should be 
considered. The examiner should express 
an opinion on the etiology of the 
veteran's fibromyalgia, to include 
whether it was incurred in service, or as 
secondary to chronic fatigue syndrome 
(CFS) or depression. All symptoms and 
manifestations of CFS and/or fibromyalgia 
should be distinguished if possible. If 
impossible to differentiate the 
disabilities, the examiner should so 
state.  If the fibromyalgia is directly 
due to service, that should be indicated 
in the examination report.

5.  If the examiner determines it 
necessary (in order to provide the 
requested opinions), the veteran may be 
re-examined. 

6.  The RO should then readjudicate the 
issue of service connection for 
fibromyalgia, to include as secondary to 
CFS and depression, de novo, in light of 
all pertinent evidence and applicable 
criteria. If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the case should be returned 
to the Board, following completion of the 
usual appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


